Dissenting Opinion ,by
Judge Rogers:
I dissent.'
Article VIII, Section 2 of the Constitution of Pennsylvania, adopted in April of 1968, provides pertinently for the exemption of public charities as follows:
“Institutions of purely public charity, but in the case of any real property tax exemptions only that portion of real property of such institution which is actually and regularly used for the purposes of the institution.” (Emphasis supplied.)
The words to which we have given emphasis were clearly intended to curb the disposition of some Boards of Assessment and Revision of Taxes and courts, out of sympathy with the general aims of charitable institu*71tions, to grant exemptions from local taxes for property which had only a peripheral relationship to charitable purposes — and this, despite the statutory requirement that such exemptions should apply only to property “necessary for the occupancy and enjoyment” of the exemption afforded by former Article IX, Section 1 of the Constitution which empowered the General Assembly to exempt simply institutions of public charity. The instant decision is a reversion to the same practices so harmful to the local tax base which the new provision of the Constitution was intended to curb.
To use the adjectives of the president of Christian Literature Crusade, Inc., the “principal” and “essential” activity in which the appellant is engaged on its property is the production and dissemination of religious literature. It seeks exemption for 20 acres on which it has erected six residences occupied by about 40 persons, 12 to 15 of which are children of the occupants. The adults who live in these residences are members of appellant nonprofit corporation who, to put it simply, work on the place either in the print shop, the sales room, or in providing minor maintenance and security. Each of the adults is paid $60 per month and provided free living quarters and food at minimal, if not nominal, charge. The adults are on the property because the rules of Christian Literature Crusade, Inc. require them to live communally. There is not a scintilla of evidence that any activities relating to the “principal” and “essential” purposes of the landowner are conducted in these dwellings or that housing off the grounds is not available. Neither is there evidence that the literature could not be printed and sent out by persons regularly engaged in that business. The dwelling houses in question are obviously not “actually and regularly used” for the appellant’s purpose of providing religous literature as the Constitution provides, nor are they “necessary for the occupancy and enjoyment” of the print shop and audi*72torium building, which the Board of Assessment and Revision of Taxes of Montgomery County, most liberally in the case of the auditorium, exempted.
All of the authorities cited by the majority in support of its decision predate the 1968 amendment to the Constitution and are factually dissimilar. The two cases principally relied on are clearly distinguishable. The University of Pittsburgh Tax Exemption Case, 407 Pa. 416, 180 A.2d 760 (1962) involved the residence of the Chancellor used to “receive and entertain student organizations, members of the faculty administrative staff, alumni, donors, members of the Board of Trustees, [etc.].” As we have noted, the employes’ residences here are used only as residences. Shadyside Hospital Appeal, 207 Pa. Superior Ct. 261, 218 A.2d 355 (1966), concerned a residence for nurses, the presence of some of whom at the hospital at all times was necessary to its functioning. There was further in Shadyside testimony that the nurses’ residence was necessary to the provision of hospital care.
The instant record establishes that the only reason the workers live on the property is a rule of the organization. This is no basis for exemption.
I would affirm the order of the lower court.
Per Curiam
Order
Now, March 12, 1975, after reargument in the above appeal, the opinion of the Court issued November 15, 1974, is affirmed, to which opinion Judge Rogers dissents by his dissenting opinion of the same date.